NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES BUFKIN,                                 No.    18-17272

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00588-KJN

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                 Kendall J. Newman, Magistrate Judge, Presiding

                          Submitted February 11, 2021**
                            San Francisco, California

Before: SILVERMAN, GRABER, and CLIFTON, Circuit Judges.

      Charles Bufkin appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. Reviewing de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), we affirm the district court’s judgment.

      Substantial evidence supports the administrative law judge’s (“ALJ”)

assessment that Bufkin had the residual functional capacity (“RFC”) to perform

medium work. The ALJ properly relied on the opinions of three doctors from

2013. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (opinions of

non-treating or non-examining doctors may serve as substantial evidence). As to

evidence after December 2013, the ALJ properly considered all of the various

types of evidence in the medical record, including objective evidence such as x-

rays, Bufkin’s treatment history, and clinical findings, and properly translated and

incorporated this evidence into an RFC finding. See 20 C.F.R. §§ 416.913(a),

416.945(a)(3); Rounds v. Comm’r, 807 F.3d 996, 1006 (9th Cir. 2015). Contrary

to Bufkin’s argument, the ALJ did not rely on her “lay interpretation” of medical

evidence. Rather, the ALJ simply summarized the medical evidence from Dr.

Parminder and Dr. Emlein; she did not interpret any x-rays or test results directly.

ALJs need not seek the opinion of a medical expert every time they review new

medical evidence and make a RFC determination. See Vertigan v. Halter, 260

F.3d 1044, 1049 (9th Cir. 2001) (determining RFC “is the responsibility of the

ALJ, not the claimant’s physician”) (citing 20 C.F.R. § 404.1545).

      Substantial evidence also supports the ALJ’s discounting of Bufkin’s


                                          2
testimony regarding his symptoms. The ALJ performed the required two-step

analysis and provided specific, clear and convincing reasons for her assessment.

See Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). The ALJ properly

cited Bufkin’s daily activities, his receipt of routine and conservative treatment, his

periodic failure to take prescribed cardiac medication, and a lack of support in the

medical record. See Molina, 674 F.3d at 1113-14 (daily activities, failure to follow

prescribed course of treatment); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007)

(conservative treatment); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)

(medical evidence). Any error in the ALJ’s reliance on a lack of treating source

opinions in the record was harmless. See Ford v. Saul, 950 F.3d 1141, 1154 (9th

Cir. 2020).

      AFFIRMED.




                                           3